Citation Nr: 0824049	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-34 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318, to include the question of whether 
an appeal has been timely perfected.


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The veteran had recognized guerilla service in the 
Philippines during World War II.  He died in December 1988.  
The appellant is his surviving spouse (widow).  

An August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, denied entitlement to DIC benefits under 38 
U.S.C.A. § 1318.

Following the August 2004 RO rating decision, the appellant 
submitted a Notice of Disagreement (NOD) in November 2004.  
The RO then issued a statement of the case (SOC) in February 
2005.  The RO did not receive the appellant's substantive 
appeal (Form 9) until March 2006.  In June 2006, the 
appellant was sent a letter stating that her substantive 
appeal was untimely filed, and that she would need to submit 
new and material evidence to reopen her claim.  38 C.F.R. § 
3.156 (2007).

As such, in July 2006, the appellant submitted a NOD.  The RO 
then issued a SOC in September 2006, that denied the 
appellant's claim based on untimeliness and failure to 
perfect her original appeal.  In October 2006, the appellant 
submitted her Substantive Appeal statement (VA Form 9).  


FINDINGS OF FACT

1.  An August 2004 rating decision of the RO in Manila, the 
Republic of the Philippines, denied entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.

2.  The appellant submitted a notice of disagreement in 
November 2004.

3.  The RO then issued a statement of the case in February 
2005.

4.  The RO did not receive the appellant's substantive appeal 
(Form 9) until March 2006.




CONCLUSION OF LAW

The appellant did not file a timely substantive appeal with 
respect to the August 2004 denial of entitlement to DIC under 
38 U.S.C.A. § 1318.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.302, 20.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, an appeal consists of a 
timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2007).  A substantive appeal consists of a properly 
completed VA Form 9 or other correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (2007).

After an appellant receives the SOC, he or she must file a 
formal appeal within sixty days from the date the SOC is 
mailed or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final).  

An appellant may request an extension of the 60-day period 
for filing a substantive appeal for good cause.  The request 
for such an extension should be in writing and must be made 
prior to the expiration of the time limit for filing the 
substantive appeal.  38 C.F.R. §§ 20.202, 20.303 (2007).

In this case, the RO denied the appellant entitlement to DIC 
under 38 U.S.C.A. § 1318 in a rating decision dated in August 
2004.  The appellant was notified of the decision on August 
11, 2004.  In November 2004, she filed a NOD.  A SOC was 
issued in February 2005, and the appellant was notified of 
the need to file a substantive appeal within a time limit.

Specifically, the appellant was told in the February 7, 2005, 
correspondence accompanying the SOC that she had 60 days from 
the date of the SOC or the remainder of the one-year period 
from the date she was notified of the determination being 
appealed to file her substantive appeal, whichever was 
longer. As the remainder of the one-year period from the date 
she was notified of the determination being appealed was 
longer, the appellant thus had until August 11, 2005, to file 
an appeal.

In March 2006, the RO recorded receipt of the appellant's 
substantive appeal.  In a letter dated June 2006, the RO 
informed the appellant that her substantive appeal was not 
timely filed and that the record on her appeal was closed.

In July 2006, the appellant submitted a NOD as to the issue 
of the timeliness of the appeal.  A SOC on the issue of 
timeliness was issued in September 2006, and the appellant 
submitted her substantive appeal on the timeliness issue to 
the RO in October 2006.

It is clear from the record that the appellant did not file a 
substantive appeal within the 60 days from the date the RO 
mailed the SOC or within the remaining one year period from 
the date of the mailing of the notification of the rating 
decision; nor did she request an extension of time in order 
to do so.  The Board has noted that she has argued that she 
was prevented from filing an appeal in a timely manner due to 
medical problems.  In support of this argument, she has 
presented a medical statement dated in July 2006.  However, 
that statement only indicates that she was seen for 
consultations between January 2005 and March 2005.  
Therefore, it does not contain any basis for concluding that 
she was medically prevented from filing her appeal during the 
entire applicable time period.  

The law is clear that a substantive appeal must be filed with 
the agency of jurisdiction within the appropriate time frame.  
The Board is bound by the laws and regulations governing the 
appellate process.  See 38 U.S.C.A. § 7104.  In this case, 
there is no evidence that the substantive appeal was received 
by the originating agency prior to its receipt at the RO on 
March 13, 2006. 

In addition, the RO notified the appellant in June 2006 that 
the appeal was untimely, effectively closing the case, and 
informed her of her rights to appeal that determination.  The 
evidence does not show that the RO performed any action that 
could be construed as continuing the appeal.  See Gonzalez- 
Morales v. Principi, 16 Vet. App. 556 (2002).

The Board also finds that the appellant was given proper 
notification of the unfavorable rating decision and the laws 
and regulations in the February 2005, SOC.  Specifically, the 
mailing of the SOC falls under the "presumption of 
regularity" for business documents.  That is, absent clear 
and convincing evidence to the contrary, the official acts of 
public officials are presumed to have discharged their duty.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992).  As this presumption 
of regularity is overcome only by "clear evidence to the 
contrary," and no such evidence is shown in this case, the 
date of mailing of the SOC will be presumed to be the same as 
the date of the cover letter on the SOC - February 7, 2005.  
See 38 C.F.R. § 20.302.  The Board notes that in Evans v. 
Brown, 9 Vet. App. 273 (1996), the United States Court of 
Appeals for Veterans Claims held that, with respect to an 
appellant's contention that he was never notified of a 
previous RO decision or of his right to appeal that decision, 
the "presumption of regularity" applies to the mailing of 
notice of the RO decision to the appellant at his last known 
address of record.  The Court stated that an appellant's mere 
assertion of non receipt of notice of an RO decision is not 
"clear evidence" to rebut the presumption of proper 
mailing.  As applied to this case, any assertion of non-
receipt of the statement of the case does not provide a basis 
for excusing her failure to submit an appeal within the time 
limit.

Because the appellant did not file a timely substantive 
appeal with respect to the claim for entitlement to DIC under 
38 U.S.C.A. § 1318, which was denied by rating decision dated 
in August 2004, the appellant's claim with respect to 
timeliness of appeal is denied.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004).


ORDER

A substantive appeal with respect to an August 2004 denial of 
entitlement to DIC under 38 U.S.C.A. § 1318 was not timely 
filed; the appeal is denied.



___________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


